Appeal from an order of the Family Court, Erie County (Paul G. Buchanan, J.), entered February 25, 2005 in a proceeding pursuant to Family Court Act article 4. The order, insofar as appealed from, denied respondent’s objections to an order of the Support Magistrate entered December 8, 2004.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting respondent’s objections in part and providing that respondent’s share of child care arrears is $2,002.04 and as modified the order is affirmed without costs.
Memorandum: Respondent appeals from an order denying his objections to the order of the Support Magistrate. Contrary to the contention of respondent, the Support Magistrate correctly calculated his basic weekly child support obligation of $201.38 pursuant to Family Court Act § 413. We reject respondent’s further contention that petitioner did not prove with sufficient evidence that she incurred child care expenses for services provided by petitioner’s sister (see generally Matter of Manocchio v Manocchio, 16 AD3d 1126, 1128 [2005]). We agree with respondent, however, that Family Court should have granted his objection concerning the amount of child care arrears he owes as a result of those expenses. Respondent’s share of those expenses is 77% or $2,293.64. Deducting a credit of $291.60 owed to respondent leaves the amount of $2,002.04, not $2,687.15, as calculated by the Support Magistrate. We therefore modify the order accordingly. Respondent’s remaining contentions are without merit. Present—Hurlbutt, J.E, Martoche, Centra, Fahey and Green, JJ.